Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered July 11, 1995, convicting defendant upon his plea of guilty of the crime of criminal possession of a weapon in the third degree.
As a result of his participation in the placement of a homemade bomb on a residential lawn, defendant pleaded guilty to criminal possession of a weapon in the third degree in satisfaction of a four-count indictment. After being denied adjudication as a youthful offender, defendant was sentenced to a six-month jail term and five years’ probation. On appeal, defendant contends that County Court erred in denying him youthful offender status.
Our review of the plea allocution reveals that defendant not only entered into the plea with the express understanding that he was not guaranteed youthful offender status, but also that he knowingly, intelligently and voluntarily waived his right to appeal. Defendant’s challenge to County Court’s refusal to grant him youthful offender status does not survive this valid waiver (see, e.g., People v Kukavica, 207 AD2d 968, lv denied 84 NY2d 937). In any event, the determination of youthful offender status is a matter within the sound discretion of the sentencing court and will not be disturbed where, as here, there was no clear abuse of such discretion (see, CPL 720.20 [1]).
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed.